Citation Nr: 1428432	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-47 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for fusion of the right long finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a noncompensable (0 percent) disability rating for fusion of the right long finger.  A later decision in July 2009 granted an increased 10 percent disability rating for this injury as of the date of claim.  The Veteran continued to appeal.

In October 2012, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Veteran's statements at hearing raise the issue of entitlement to secondary service connection for functional limitation of additional digits on his right hand.  This issue has not been developed for appellate review and the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's right long finger disability picture of limitation of motion, pain, and inability to use his hand productively for longer than fifteen minutes reflects the functional equivalent of amputation.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for fusion of the right long finger have been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5225 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Facts and Analysis

The Veteran's right long finger was surgically fused at the proximal interphalangeal joint in 2001 as a result of an injury in service which also caused the partial amputation of the distal phalanx.  The January 2012 VA examination shows that there is a gap of one inch or more between the proximal transverse crease of the palm and the fingertip, as well as limitation of extension between 0 and 30 degrees of flexion.  The Veteran also has reduced hand grip strength in his right hand and swelling and deformity of the right long finger.  

At hearing in October 2012, the Veteran testified that the pain and limitation of functioning in his right long finger adversely impacted his ability to work.  Physical movement of the right hand was limited to spurts of 15 to 30 minutes at a time due to cramping and spasms brought on by repetitive motion.  He could not make a complete fist and had a loss of as much as half the strength in his hand after repetitive use of 15 minutes or more.  The Veteran testified that at the time of his fusion surgery, the surgeon had offered him the alternative of amputating the long finger.  He chose fusion for cosmetic reasons but felt he got no more use out of the finger than if it had been amputated.

Disability ratings for the long finger rate include, under Diagnostic Code 5225, which rates ankylosis of that finger, whether favorable or unfavorable, at a maximum of 10 percent.  In addition, Diagnostic Code 5154 allows for a 10 percent disability rating for amputation at or near the proximal interphalangeal joint without metacarpal resection and a 20 percent rating for amputation with metacarpal resection where more than one-half of the bone is lost.

In light of the Veteran's testimony at the hearing, the Board finds that his disability picture more closely approximates that of a 20 percent disability rating under Diagnostic Code 5154.  While the Veteran's long finger has not been amputated, its functional use is closer to an amputated finger, based on the loss of motion, loss of grip strength in the hand, and the inability to work for periods longer than 15 to 30 minutes at a time.  The Board specifically notes that the Veteran was offered the option of amputation of the long finger in 2001 but opted for fusion for cosmetic reasons.  The severity of the Veteran's disability is nearer to that of a 20 percent rating than that of a 10 percent rating.

A still higher disability rating is not warranted, since the criteria for the 20 percent rating have not been fully met, but only approximated.  Moreover, 20 percent is the maximum schedular rating possible where only the long finger is affected.  If additional digits on the Veteran's right hand should be impacted by this disability in the future, a higher rating can be considered at that time.

Extraschedular Rating

The Board has considered whether this matter should be referred to the Director of VA's Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  Such a referral would be necessary only where the Board finds that the evidence presents such an exceptional disability picture, based on the level of severity and the symptomatology, that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically lack of functional use of his right long finger.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
 

ORDER

A 20 percent disability rating, and no higher for the Veteran' right long finger disability is granted, subject to the provision governing the award of monetary benefits.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


